Citation Nr: 0519081	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a nerve disorder of the 
right arm, neck and back, claimed as a result of an inservice 
laceration injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Muskogee, Oklahoma.  The April 2003 RO decision 
denied a claim of service connection for a nerve disorder of 
the right arm, neck and back, claimed as a result of an 
inservice laceration injury.  

Although the veteran's March 2004 substantive appeal included 
a request for a videoconference hearing conducted by a 
Veterans' Law Judge in Washington, D.C. (Board Video 
hearing), he failed to report for a Board Video hearing 
scheduled in June 2005.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim and obtained all 
relevant and available evidence identified by the veteran, 
all in an effort to assist him in substantiating his claim 
for VA compensation benefits.  

2.  The veteran's current right arm, neck and back disorders, 
variously diagnosed as right wrist carpal tunnel syndrome 
(CTS), right peripheral neuropathy, mild sensory 
polyneuropathy, cervical spine left neural foraminal 
stenosis, posterior column dysfunction, possible left C7, C8, 
and T1 radiculopathy, disk desiccation and presumed 
congenital fusion of C7-T1, T1-T2 and T2-T3, degenerative 
disc disease of L5, annular disc bulging with mild canal 
narrowing at L3-L4 and L4-L5 with left lateral annular disc 
bulging at L5-S1, were not shown in service, and are not 
shown to be related to such service, including a September 
11, 1966, laceration of the forehead and right ear lobe.  

3.  Arthritis of the right arm, neck (cervical spine) and 
back (lumbosacral spine) is not shown within the first year 
following the veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a nerve disorder of the right arm neck and back, to include 
arthritis of the cervical and lumbosacral spine, claimed as a 
result of an inservice laceration injury, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim on appeal, the Board must first determine whether the 
claimant has been apprised of the law and regulations 
applicable to the claim of service connection for a nerve 
disorder of the right arm, neck and back, claimed as a result 
of an inservice laceration wound; the evidence that would be 
necessary to substantiate the claim; and whether the claim 
has been fully developed in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The veteran's claim of service connection for a nerve 
disorder of the right arm, neck and back was received at the 
RO in December 2002.  In specific compliance with Quartuccio 
and Pelegrini, the RO advised the veteran, by letter dated 
and issued in February 2003, of what evidence would 
substantiate his claim, and of the specific allocation of 
responsibility for obtaining such evidence.  The RO's 
advisement to the veteran was provided to him prior to the 
RO's initial adjudication and denial of his claim in April 
2003, in compliance with Pelegrini.  

The record also indicates that the appellant was provided 
with a copy of the April 2003 RO decision setting forth the 
general requirements of applicable law pertaining to evidence 
to support the claim on appeal.  The general advisement was 
reiterated in a VCAA notice letter issued in August 2003, as 
well as in the statement of the case (SOC) issued to the 
veteran in January 2004 and supplemental statement of the 
case (SSOC) issued in November 2004.  

The veteran has identified many sources of private treatment 
records, and VA has obtained all identified records 
throughout the pendency of this matter, since the inception 
of the claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, the veteran has identified, and VA has obtained 
copies of treatment records from, Drs. Edenhoffer, Xavier, 
Schneider, Irvin, Haas, Hancock, Clifford, Boone, and other 
associated medical professionals.  In a May 2004 statement, 
the veteran specifically requested that VA obtain records 
from various physicians, and copies of their records were 
soon thereafter obtained.  No additional records exist for 
which copies have not already been obtained at the RO.  

Given the documented facts of this case, there is no need to 
remand the claim for further development, to include a remand 
for an appropriate VA examination.  VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;  

(B)  Establishes that the veteran 
suffered an injury in service; and 

(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i).  

The evidence of record indicates that both components (B) and 
(C) are absent with regard to the claim of service connection 
for a nerve disorder of the right arm, neck and back.  
Service medical records appear complete, but show injuries 
much less severe than those described by the veteran 
presently.  Additionally, there is no medical nexus evidence 
of record or any evidence supportive of component (C)-there 
is no medical nexus evidence of record which can be 
interpreted to suggest that the veteran's current neurologic, 
right arm, neck or back disorders "may" be associated with 
the veteran's prior service or his limited in-service 
injuries in September 1966.  

It is significant to note that the VCAA notice letter of 
February 2003 advised the appellant of his need to submit 
medical nexus evidence to support his claim, including his 
ultimate responsibility for obtaining copies of private 
treatment records and medical nexus evidence.  While VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C.A. § 5107(a).  

Accordingly, VA has satisfied its duties to inform and assist 
the appellant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
appellant has pointed to no other available evidence which 
has not already been requested or obtained, the Board finds 
that the record is ready for appellate review as to the claim 
on appeal.  


Service Connection

Contentions on appeal

In a February 2004 statement, the veteran argues that he 
sustained a very severe laceration wound injury to the head 
on September 11, 1966, when the vehicle in which he was a 
passenger hit another vehicle.  The veteran claims that he 
was thrown 10 feet through the air and forced through the 
windshield of the car, that he was knocked unconscious and 
remained unconscious for three (3) days, and that his 
injuries were so severe that his family was advised that he 
may not recover.  In an April 2004 statement, the veteran 
asserts that his service medical records are incomplete and 
do not include copies of his hospital treatment records.  

As to a theory of the case, the veteran asserts in his March 
2004 substantive appeal statement that although he did not 
report nerve problems at that time, his September 11, 1966, 
injuries included some nerve damage, which, over time, grew 
and became agitated causing his current nerve disorders 
involving the functions of the right arm, neck (cervical 
spine) and back (lumbosacral spine).  

Having carefully considered each of these assertions in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim on all bases.  


Applicable Laws and Regulations

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Congenital or developmental defects, as with refractive error 
of the eye, personality disorders, and mental deficiency, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(C).  VA General Counsel has 
rendered an opinion which indicates that a distinction is to 
be made between congenital/developmental defects and 
congenital/developmental diseases.  VAOPGCPREC 82-90 (July 
18, 1990); see also Monroe v. Brown, 4 Vet. App. 513 (1993).  
The latter may be service connected, primarily because they 
are subject to improvement or deterioration, while the former 
may not.  Id.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This does not mean that any manifestation in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A layperson is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a layperson's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  


Analysis

Service medical records include records of treatment 
following injuries sustained by the veteran in a September 
11, 1966 motor vehicle accident.  Contrary to the veteran's 
assertions, these records appear complete, and specifically 
include actual hospital treatment records regarding his 
injuries.  The vehicle in which the veteran was a passenger 
hit a parked car.  Clinical records on file demonstrate that 
the veteran never lost consciousness as a result of the 
incident.  Rather, the veteran sustained several 
"lacerations and abrasions," including a 6 inch laceration 
of the left side of the forehead and a through and through 
laceration and separation of the right ear lobe.  The veteran 
was admitted to the hospital, "in no acute distress."  He 
was oriented, alert and cooperative upon admission.  His 
laceration wounds were cleaned and sutured.  

On hospital discharge of September 29, 1966, it was noted 
that "all" of the veteran's wounds were, "well healed 
now."  At that time, the nature of the veteran's injuries 
was once again described as two irregular "lacerations" of 
the left forehead and right ear lobe.  The veteran is not 
shown to have sustained any injuries of the right hand, neck 
or back while in service.  He is not shown to have sustained 
any concussion and he is not shown to have sustained any 
neurologic disorder.  It was determined that the motor 
vehicle accident occurred while the veteran was on liberty, 
and not within his command.  

The veteran was next seen on separation physical examination 
in May 1967, at which time no neurologic disorders or 
abnormalities of the head, face, neck and scalp were noted or 
reported.  The examiner noted no significant interval 
history, merely making a notation that the veteran's "marks 
and scars," were not disabling.  The veteran was discharged 
effective in May 1967.  

In a February 1974 report of medical history, regarding a 
subsequent period of inactive duty, an examiner found that 
here had been "no sequelae" to the veteran's injuries 
sustained in the 1966 motor vehicle accident.  

The post-service medical evidence shows treatment for various 
disorders of the right arm, neck and back, including 
neurological ones, no earlier than August 2000, uniformly 
without relation to service or to the September 1966 
inservice wounds.  These records show initial treatment in 
August 2000 for a 6-year history of low back pain.  Current 
diagnoses are degenerative disc disease of L5, with annular 
disc bulging and mild canal narrowing at L3-L4 and L4-L5 with 
left lateral annular disc bulging at L5-S1.  In April 2004, 
an examiner noted a 5-year history of right hand tingling, 
numbness and a burning sensation.  The veteran was diagnosed 
with right and left wrist carpal tunnel syndrome, status post 
bilateral releases.  The veteran has also been diagnosed with 
right upper extremity peripheral neuropathy, with mild 
sensory polyneuropathy, possibly related to a congenital 
abnormality of the cervical spine.  Diagnoses include 
cervical spine left neural foraminal stenosis, posterior 
column dysfunction, with possible left C7, C8, and T1 
radiculopathy, disk desiccation, and presumed congenital 
fusion of C7-T1, T1-T2 and T2-T3.   

Additional private treatment records show continued 
occasional care for the veteran's right arm, neck and back 
disorders, including associated neurologic impairment, but 
without relation to his prior service or any incident 
therein, including the September 1966 motor vehicle accident.  

The above evidence fails all three prongs of the McManaway 
test-there is no notation in service, including as a result 
of the September 11, 1966 accident, of a nerve disorder or 
injury, or disorders or injuries of the right arm, neck or 
back; no post-service continuity of symptomatology prior to 
August 2000 or many years after the veteran's May 1967 
discharge from service; and no competent medical or lay nexus 
evidence linking any current neurologic disorder involving 
the right arm, neck or back, to the veteran's service, 
including the September 1966 motor vehicle accident.  

With no competent evidence, other than the veteran's own non-
medically trained opinion, of a medical nexus between the 
veteran's current neurologic, right arm, neck and back 
disorders and his prior military service, or the September 
1966 accident, the claim on appeal must be denied on all 
bases.  See Voerth v. West, 13 Vet. App. 117 (1999).  

The evidence of record shows no right arm, neck (cervical 
spine) or back (lumbosacral spine) disorders until more than 
thirty-five years after the veteran's discharge from service.  
While the Board may assume that the veteran had some right 
arm, neck or back pain prior to August 2000, with no right 
arm, neck, back or neurologic injury or disorder in service, 
no diagnosis of arthritis within one year of his May 1967 
separation from service, and no continuity of right arm, 
neck, back or nerve symptomatology from May 1967 to at least 
the late 1990's (i.e., that occurring post-service and noted 
no earlier than August 2000), the claim must fail on all 
bases under 38 C.F.R. § 3.303.  

While the veteran may strongly believe that service 
connection is warranted, the medical evidence suggests 
otherwise, and tends not to support this lay belief.  A 
layperson is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.  As noted above, his February 
2004 description of his September 1966 injuries are not 
supported by the contemporaneous service medical records.  
Additionally, his service medical records appear complete and 
include actual hospital treatment records which clearly 
describe the nature of his laceration injuries.  There is no 
basis in fact for finding that the veteran sustained any 
nerve injury as a result of his September 1966 motor vehicle 
accident.  

The post-service medical evidence is entirely silent as to 
any reference to the veteran's prior military service or his 
September 1966 laceration wounds.  There is no medical nexus 
evidence of record, or any other competent medical evidence 
of record to suggest that any current right arm, neck, back 
or neurologic disorder might be the result of his September 
1966 injuries in service.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  

In closing, the Board must emphasize that the February 2003 
VCAA notice advised the veteran of his need to submit, or at 
least identify, medical evidence which associates his current 
right arm, neck, back and neurologic disorders with his prior 
service, including the laceration wounds sustained in a 
September 11, 1966, motor vehicle accident.  The veteran has 
failed to submitted the requested medical nexus evidence.  
Although VA assisted him by collecting private medical 
evidence from various sources, none of the obtained medical 
evidence favors his claim on appeal.  Accordingly, with the 
above evidence of record, the claim is properly denied.  See 
McManaway, 13 Vet. App. at 66.  

As noted above, 38 C.F.R. § 3.303 requires more than just a 
current complaint or some injury in service: chronic 
disability in service, or continuity of symptomatology since 
service, with current related disability must be objectively 
demonstrated by competent medical evidence.  Id.  It has also 
been held that chronicity is not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
is the statements of the veteran himself, and when no medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.  The instant case must be denied under 
McManaway for lack of continuous symptomatology, and overall 
lack of a nexus.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a nerve disorder involving the right arm, neck 
and back.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The claim of service connection for a nerve disorder of the 
right arm, neck and back, to include as a result of an 
inservice laceration injury, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


